Order entered March 29, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00057-CV

                LOU D. VASQUEZ AND NILDA A. VASQUEZ, Appellants

                                                V.

                               FIREBIRD SFE I, LLC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05077-E

                                            ORDER
       The reporter’s record in this appeal is past due. By postcard dated February 12, 2019, we

notified Vikki Ogden, Official Court Reporter for County Court at Law No. 5, To date, Ms.

Ogden has failed to comply with the Court’s directive.

       Accordingly, we ORDER Vikki Ogden to file, within FIFTEEN DAYS of the date of

this order, either (1) the reporter’s record; (2) written verification no hearings were recorded; or

(3) written verification that appellants have not paid for or made arrangements to pay for the

reporter’s record. We notify appellants that if we receive verification they have not requested the

reporter’s record or paid for or made arrangements to pay for the reporter’s record, we will

order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

       We DIRECT the Clerk to send copies of this order to:
Honorable Mark Greenberg
Presiding Judge
County Court at Law No. 5

Vikki Ogden
Official Court Reporter
County Court at Law No. 5

All parties




                            /s/   ROBERT D. BURNS, III
                                  CHIEF JUSTICE